Exhibit 10.3

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

 

[Name]

[Address]

[City, State and Zip Code]

Dear [Name] :

 

Pursuant to the terms and conditions of the 2009 Long-Term Incentive Plan (the
“Plan”), the Compensation Committee of the Board of Directors of EQT Corporation
(the “Company”) granted you a Restricted Stock Award (the “Award”) for
restricted shares of the Company’s common stock as outlined below.

 

Shares Granted:

Grant Date:

Vesting Schedule:

 

You are entitled to vote the restricted shares.  Any dividends issued with
respect to such shares during the restricted period shall be invested in
additional shares of common stock and added to the original shares, subject to
the same restrictions as the shares originally awarded. Restricted shares may
not be sold, transferred, exchanged, assigned, pledged, hypothecated or
otherwise encumbered until the restricted period for such shares has expired.

 

In the event of a Change of Control (as defined in the Plan), all shares,
including reinvested dividend shares, will immediately vest without
restriction.  In the event of termination of your employment for any reason
prior to [day of 100% vesting], including retirement, all unvested restricted
shares, including unvested reinvested dividend shares, shall be forfeited,
except that, if your termination is involuntary and without fault on your part
(including termination resulting from death or disability as defined in Sec.
409A(a)(2)(C) of the Internal Revenue Code), the shares will vest as follows
(including a proportional amount of reinvested dividend shares):

 

Termination Date

 

Percent
Vested

 

[prior to first anniversary of grant]

 

 

 

[prior to second anniversary of grant]

 

 

 

[prior to third anniversary of grant]

 

 

 

 

You may satisfy tax withholding obligations with respect to your award by
directing the Company to (i) withhold that number of shares that would otherwise
be issued upon vesting to satisfy the minimum required statutory tax withholding
obligations, or (ii) accept delivery of shares previously owned by you to
satisfy such minimum tax withholding obligations.

 

The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Participant Award Agreement, the provisions of the Plan shall be
controlling and determinative.

 

--------------------------------------------------------------------------------


 

You may access important information about the Company and the Plan on the
Company’s website.  Copies of the Plan and Plan Prospectus can be found at
www.eqt.com, by clicking on the “Employees” link on the main page, logging onto
the “Employee info” page and clicking on the “Compensation” link.  Copies of the
Company’s most recent Annual Report on Form 10-K and Proxy Statement can be
found by clicking on the “Investors” link on the main page and then “SEC
Filings.” Paper copies of such documents are available upon request made to the
Company’s Corporate Secretary.

 

 

 

 

 

 

 

 

For the Compensation Committee

 

 

By my signature below, I hereby acknowledge receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.

 

Signature:

 

 

Date:

 

 

--------------------------------------------------------------------------------